DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9th 2022 has been entered.
 
Response to Amendment
	Applicant has amended claims 1, 9, 30 and 31.  New Claims 32 and 33 are added.  Claims 8, 13, 18, 21 and 24 are cancelled.  Claims 1-7, 9-12, 14-17, 19-20, 22-23 and 25-33 are pending.
	Applicant’s remarks in view of the newly presented amendments to independent claims 1, 30 and 31 have been considered and found to be persuasive.  USPN 2017/0251262 to Bist is cited to teach the newly added limitations regarding identifying a time of peak valence.  Explanation is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-11, 14-17, 19-20, 25-27 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al,  2009/0285456 to Moon et al. and 2017/0251262 to Bist et al.

With regard to claim 1, Sharma discloses a computer-implemented method for media manipulation comprising: 
collecting, at a client device, data on a user interacting with a media presentation that includes an advertisement, wherein the data comprises facial image data of the user (column 6, lines 37-67, column 7, lines 11-20 and 27-41, Sharma discloses imaging the face of a user viewing media content.  Sharma is directed specifically to presenting targeted advertisements and modifying and choosing which ads are presented based on user/customer feedback); 
analyzing, using one or more processors, the facial image data to extract cognitive state content of the user (column 6, lines 48-60, column 7, lines 11-20 and 27-40, Sharma discloses imaging the face of a user viewing media content in order to determine the user’s emotional state determined from analyzed facial expression); 
manipulating the media presentation based on the emotional intensity metrics and the cognitive state content (column 6, lines 48-60, column 7, lines 11-20 and 27-40, Sharma discloses imaging the face of a user viewing media content.  The changes in facial expression and emotional state are monitored as the media content is displayed so that the media content can be changed or manipulated based on the user response to media content) wherein the manipulating includes determining advertisement placement within the media presentation based on the cognitive state content of the user  (Sharma is directed specifically to presenting targeted advertisements and modifying and choosing which ads are presented based on user/customer feedback (column 6, lines 37-67, column 7, lines 1-20, 35-41). Sharma analyzes the audience in order to provide targeted ads from an Ad Server or ADS (column 8, lines 1-6 and 46-67).  The user feedback is then gathered to score the presented content and to modify which kind of ad content is presented next.  The targeted media is customized and optimized in real-time based on the emotional state of the people in response to the content  (column 9, lines 13-25)).  
Sharma is focused on gathering a real time reaction of the user as their facial expression and corresponding emotional state changes, but does not explicitly teach the step of generating one or more emotional intensity metrics based on the cognitive state content.
Moon teaches a more detailed examination of facial expressions and is cited to teach the use of Facial Action Coding System (FACS) for determining emotion based on facial expression and movement of facial muscles (paragraphs [0066] and [0078]-[0079]). The FACS system is also further concerned with scoring intensity of the emotion
(from Wikipedia):
Intensity Scoring - Intensities of FACS are annotated by appending letters A-E (for minimal-maximal intensity) to the action unit number (e.g. AU 1Ais the weakest trace of AU 1 and AU TE is the maximum intensity possible for the individual person}.
A Trace
B Slight
C Marked or pronounced
D Severe or extreme
E Maximum
	Moon further displays degrees of emotional intensity in Figs. 10, 11 and 12.  Fig. 12 displays a sort of 3D grid showing where emotions reside on the spectrum of determined facial expression scores.  Moon is also directed to evaluating facial expressions in the context of what the user is visual viewing and mapping the response to the media content (paragraphs [0008] and [0064]). 
	Therefore it would have been obvious to one of ordinary skill at the time of filing to use the facial movement or muscle actions monitored emotion determination taught by Moon through the use of the standard FACS in combination with the facial expression determination of
Sharma in order to accurately assess facial emotional intensity to determine the user response to media content.
	Applicant has amended the claims to add the limitation wherein:
	identifying a time of peak valence within the advertisement; and 
	manipulating the media presentation based on the emotional intensity metrics, the time of peak valence, and the cognitive state content.
	Sharma and Moon are both directed to monitoring a user’s response to content on a specific time domain basis, but they do not explicitly teach identifying a time of peak valence.
	Bist discloses a similar system to that of Sharma and Moon and further teaches a time dependent monitoring of valence score in order to provide content feedback from a user/audience (Figs. 11 and 12 and paragraphs [0083]-[0085] and [0090]).  Bist is directed to determining the valence scores in the context of the most effective or most positive reactions from an audience.  Bist further teaches that the determined peaks of emotional positive response or valence score are used to create even more engaging content for the target audience for more effective marketing.  The example given in Fig. 12 is a trailer which is itself an advertisement for a movie or show.  
	Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the valence peak identification disclosed by Bist in combination with the time domain based emotion content feedback systems of Sharma and Moon.  The motivation for doing so would be to determine the most effective advertising content segments for further optimizing presented advertising content.

	With regard to claim 2, Sharma discloses providing an engagement score for the media presentation, based on the emotional intensity metric (column 7, lines 30-40, Sharma monitors the changes in emotional state and attention of user).  Moon also monitors the user’s response to the content (paragraph [0081] and Fig. 12) and encodes human response characteristics in categories of arousal, valence and stance towards the presented content.

	With regard to claim 3, Sharma discloses further comprising calculating a facial expression metric for the user based on the facial image data (column 6, lines 54-60, Facial expressions are categorized into emotions).  Moon also uses a system for categorizing facial expression metrics (Figs. 10-13).

	With regard to claim 4, Sharma discloses the method of claim 3 wherein the cognitive state content includes a cognitive state metric for the user, generated from the facial expression metric (column 6, lines 54-60, Facial expressions are categorized into emotions).  Moon likewise matches facial expression to emotional categories (Fig. 13).
	
	With regard to claim 5, Sharma discloses further comprising adding music to the media presentation as part of the manipulating (column 9, lines 20-26, Sharma discloses the use of music).
	
	With regard to claim 7, Sharma discloses further comprising determining duration for the media presentation as part of the manipulating (column 7, lines 35-62, Sharma disclose that the feedback occurs in real time to choose the next most appropriate media content presented to the audience, which effectively determines the amount of time a certain type of content is presented to the audience before a different type of content is presented).  
	
	With regard to claim 10, Sharma discloses further comprising determining an optimal number of viewings for the media presentation as part of the manipulating (column 8, lines 39-45, Sharma is concerned that one person not see the same content too many times).  

	With regard to claim 11, Sharma discloses wherein the media presentation includes an advertisement (column 8, lines 5-6, 26-35 and 46-54, Sharma discloses a system of presenting advertisements).  

With regard to claim 14, Sharma discloses further comprising collecting data from a plurality of people over multiple viewings of the media presentation (column 7, lines 1-20, Sharma collects user reactions from multiple viewers over time).
  
With regard to claim 15, Sharma discloses wherein the manipulating the media presentation is based on the multiple viewings (column 7, lines 1-20, Sharma collects user reactions from multiple viewers over time).

With regard to claim 16, Sharma discloses wherein the manipulating is based on different cognitive state content being analyzed from the multiple viewings (column 7, lines 1-20, Sharma collects user reactions and emotional state data from multiple viewers over time).

With regard to claim 17, Sharma discloses wherein the data on the user includes non- facial-image data (column 7, lines 1-20, Sharma collects user reactions from multiple viewers over time. Other data includes profile data such as shopping history).

With regard to claim 19, Moon discloses further comprising determining a valence quotient (paragraph [0081] and [0084], Moon disclose measuring a valence metric and teaches that the output can either be -1 negative or +1 positive).

With regard to claim 20, Moon discloses wherein the valence quotient ranges from -1 to +1 (paragraph [0081] and [0084], Moon disclose measuring a valence metric and teaches that the output can either be -1 negative or +1 positive).
  
	With regard to claim 25, Sharma discloses wherein the manipulating the media presentation uses one or more effectiveness descriptors and an effectiveness classifier (column 7, lines 35-40 and column 19, lines 25-33, Sharma aims to increase effectiveness in the media by using the user feedback gathered through an overall media response score).  

With regard to claim 26, Sharma discloses the method of claim 25 wherein probabilities for the one or more effectiveness descriptors are identified at a segment in the media presentation when a brand is revealed (column 7, lines 35-40 and column 19, lines 25-33, Sharma aims to increase effectiveness in the media by using the user feedback gathered through an overall media response score.  Media associated with a brand is accordingly analyzed for effectiveness through a score as well).  


With regard to claim 27, Sharma discloses further comprising developing norms based on a plurality of media presentations shown to a plurality of people, wherein the norms are used in the manipulating the media presentation (column 7, lines 1-40, Sharma generates norms by evaluating user response to media for a number of users in order to determine appropriate content to present to the audience depending on the composition of users).  

	With regard to claims 30 and 31, the discussion of claim 1 applies.  Sharma and Moon both disclose computer system for performing the method discussed.

With regard to claim 32, Bist discloses optimizing the advertisement based on valence (Figs. 11 and 12 and paragraphs [0083]-[0085] and [0090]).  Bist is directed to determining the valence scores in the context of the most effective or most positive reactions from an audience.  Bist further teaches that the determined peaks of emotional positive response or valence score are used to create even more engaging content for the target audience for more effective marketing.  The example given in Fig. 12 is a trailer which is itself an advertisement for a movie or show.  

With regard to claim 33, Bist discloses wherein the optimizing includes: 
determining one or more portions of the advertisement associated with negative valence values; and Page 6 of 12PATENTS App. No. 16/900,026AFF-117 deleting the one or more portions of the advertisement determined to be associated with negative valence values (Figs. 11 and 12 and paragraphs [0083]-[0085] and [0090]).  Bist is directed to determining the valence scores in the context of the most effective or most positive reactions from an audience.  Bist further teaches that the determined peaks of emotional positive response or valence score are used to create even more engaging content for the target audience for more effective marketing.  The example given in Fig. 12 is a trailer which is itself an advertisement for a movie or show.  Clearly the portions with the lower valence scores would not be used as often in the creation of additional optimized content).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al, 2009/0285456 to Moon et al, 2017/0251262 to Bist et al, and further in view of 2009/0210290 to Elliot et al.

	With regard to claim 6, Sharma and Moon disclose the method of claim 1, but do not explicitly disclose selecting characters for the media presentation as part of the manipulating.  Elliot is directed to a system for evaluating the effectiveness of advertising content and explicitly teaches selecting characters based on evaluation (Figure 3; Figure 6; [0013]; [0024]; [0033]; [0041]; [0058]; [0062]; [0067]; [0083]; [0085]-[0086]; [0088]; [0090).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the character evaluation taught by Elliot in the advertisement and media content evaluation of Sharma and Moon in order to determine the most effective and optimal media content).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al, and 2009/0285456 to Moon et al, 2017/0251262 to Bist et al, and further in view of 11,146,856 to Salo et al.

	With regard to claim 9, Sharma and Moon disclose the method of claim 1 but does not explicitly disclose further comprising determining brand reveal time within an advertisement for the media presentation as part of the manipulating. Salo teaches a similar viewer feedback system to that of Sharma and Moon and further teaches that and attentiveness measure is used to determine a brand reveal time with an advertisement (column 7, lines 19-45). Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the brand reveal time determination based on viewer attentiveness taught by Salo in order to produce the most effective advertisement media presentation content for the viewer in the systems of Sharma and Moon. 
	Applicant has amended the claim to include wherein the brand reveal time is correlated with the identified time of peak valence.  The discussion of claim 1 applies here.  Bist discloses a similar system to that of Sharma and Moon and Salo and further teaches a time dependent monitoring of valence score in order to provide content feedback from a user/audience (Figs. 11 and 12 and paragraphs [0083]-[0085] and [0090]).  Bist is directed to determining the valence scores in the context of the most effective or most positive reactions from an audience.  Bist further teaches that the determined peaks of emotional positive response or valence score are used to create even more engaging content for the target audience for more effective marketing.  The example given in Fig. 12 is a trailer which is itself an advertisement for a movie or show.  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the peak valence determination taught by Bist to determine the best time for brand reveal or other such advertisement programming operation in combination with the attentiveness determination taught by Salo in order to optimize the content programming most effectively. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al,  2009/0285456 to Moon et al, 2017/0251262 to Bist et al, 2009/0210290 to Elliot et al. and 2008/0091512 to Marci et al.

	With regard to claim 12, Sharma and Moon disclose the method of claim 11 but do not disclose the series of steps listed in claim 12. Elliot discloses an advertising content evaluation system as referenced in regard to claim 6 above.
	Elliot further discloses collecting cognitive state data from a plurality of people for multiple viewings of the media presentation and optimizing the media presentation based on the multiple viewings (Elliot: Figure 2; Figure 3; [0002]; [0005]; [001 1]; [0015]-[0016];[0059]-[0061]; [0067]); 
determining duration for the media presentation as part of the optimizing (Elliott: [0024]; [0058]; [0062]; [0083]; [0086]);
	determining brand reveal time for the media presentation (Elliott: [0002]; [0005]; [0012]; [0015]-[0016]; [0022]; [0024]; [0034]; [0058]; [0062]; [0071]; [0079]; [0083]; [0085]-[0086]; [0089]; [0093]);
	developing norms based on a plurality of media presentations, where the norms are used in the optimizing of the media presentation (Elliott: [0005]; [001 1]-[0013]; [0015]-[0016]; [0059]-[0060]; [0067]; [0079]; [0086]);
	Elliot is directed to evaluating effectiveness of advertising data similar to Sharma and Moon and Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the advertising evaluation taught by Elliot in the advertisement and media content evaluation of Sharma and Moon in order to determine the most effective and optimal media content.
	Elliot, Sharma and Moon do not explicitly disclose the step of calculating an expressiveness score for the media presentation which is based on total movement for faces of the plurality of people and using the expressiveness score in the optimizing of the media presentation.
	Elliott however teaches calculating a consumer responsiveness score for the media presentation which is based on the consumer response from a plurality of people and using this responsiveness score in the optimizing of the media presentation (Elliott: Figure 2; [0015]; [0059]). However, the recitation of Elliott does not explicitly teach calculating an expressiveness score based on facial movement and using this expressiveness score to optimize a media presentation. 
	Marci, though, teaches calculating an expressiveness score for the media presentation which is based on total movement for faces of the plurality of people and using the expressiveness score in the optimizing of the media presentation (Marci: [0012]; [0038]; [0045]-[0048]; [0053]-[0056]; [0062]).
	Therefore calculating an expressiveness score based on facial movement and using this expressiveness score to optimize a media presentation is applying a known technique to a known device, method, or product to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the filing to combine the media presentation optimization methods of Elliott and Marci in order to specify methods for effectively collecting and scoring audience response (Elliott: Figure 2; [0015]; [0059]; Marci: [0012]; [0038];
[0045]- [0048]; [0053]-[0056]; [0062]). Both Elliot and Marci disclose methods for optimizing media presentations based on audience response (Elliott: [0002]; [0079]; [0086]; [0089]-[0090]; Marci: [0004]; [0033]; [0062]; [0072]). Elliott discloses a method for media presentation optimization which collects audience responses to media presentations and scores these responses in order to optimize the media (Elliott: Figure 2; [0015]; [0059]). Elliott specifically teaches that the gathering of audience response data can be done in many different ways and through many different sources (Elliott: [0059]). Marci discloses that audience response data can be gathered through observation of audience facial movement and subsequent scoring of this biological response (Marci: [0012]; [0038]; [0045]-[0048]; [0053]-[0056]; [0062]). Combining these similar methods would be an obvious combination of very closely related media presentation optimization methods in order to specify methods for effectively collecting and scoring audience response (Elliott: Figure 2; [0015]; [0059]; Marci: [0012]; [0038]; [0045]-[0048]; [0053]-[0056]; [0062)). The rationale for combining in this manner is that the methods disclosed by Elliott and Marci are very closely related media presentation optimization methods and calculating an expressiveness score based on facial movement and using this expressiveness score to optimize a media presentation is applying a known technique to a known device, method, or product to yield predictable results as explained above.


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al. and 2009/0285456 to Moon et al. and 2017/0251262 to Bist et al. and 2003/0191816 to Landress.
With regard to claims 22 and 23, Sharma and Moon disclose the method of claim 1 but do not explicitly disclose wherein manipulating separates a preamble from a remainder of the presentation and selects one preamble for the media presentation from multiple possible preambles.  Landress, though, teaches: wherein the optimizing selects one preamble for the media presentation from multiple possible preambles (Landress: [0003]; [0016], wherein a “leader” is equivalent to a preamble; [0024]; [0070]; [0073]; [0087]; [0094]-[0095], wherein an “introductory content item” is equivalent to a preamble; [0119]-[0121]; [0127]). Therefore the
Examiner understands that selecting one media presentation preamble from multiple possible media presentation preambles is applying a Known technique to a known device, method, or product to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to manipulate the media content by separating and choosing the optimal preamble as taught by Landress in the media manipulation of Sharma and Moon I order to present the optimal media content.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al. and 2009/0285456 to Moon et al. and 2017/0251262 to Bist et al. and USPN 7,881,493 to Edwards.

With regard to claim 28, Sharma and Moon disclose the method of claim 1 but do not explicitly disclose the wherein the manipulating the media presentation includes removing portions of the media presentation when the cognitive state content indicates confusion.  
Edwards teaches optimizing the media presentation to remove portions where mental state data indicated confusion(Edwards: column 9, lines 15-25; column 10, lines 5-10; column 12, lines 55-67; column 13, lines 1-7; column 13, lines 25- 38). Therefore the Examiner understands that removing media portions where the audience indicated confusion is applying a Known technique to a known device, method, or product to yield predictable results.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the media optimization methods of Sharma and Moon in order to specify a method for effectively removing content to optimize media (Edwards: column 9, lines 15-25; column 10, lines 5-10; column 12, lines 55-67; column 13, lines 1-7; column 13, lines 25-38). 
Edwards discloses a similar media optimization method which specifies removing content which the collected data indicates audience confusion (Edwards: column 9, lines 15-25; column 10, lines 5-10; column 12, lines 55-67; column 13, lines 1-7; column 13, lines 25-38). Combining these similar methods would be an obvious combination of closely related media
optimization methods in order to specify a method for effectively removing content to optimize the media content.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al. and 2009/0285456 to Moon et al. and 2017/0251262 to Bist et al.

With regard to claim 29, Sharma and Moon and Bist disclose the method of claim 1, but do not explicitly disclose wherein the collecting is performed within a vehicle and the analyzing, the generating, and the manipulating comprise a mobile media laboratory.
Examiner takes Official Notice that the systems of both Sharma and Moon would also operate the same within a vehicle.  A display playing content and a camera to capture facial images would function the same wherever they are placed.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to operate the systems of Sharma or Moon in a vehicle as the operation of such systems would function the same.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669